office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 dmparkinson postu-128398-09 uilc date september to ---------------------- ---------------------------------- ------------------------------------- ---------------------------------- third party communication none date of communication not applicable from ------------------- ------------------------------------------------------------------------------------------------------------------ ---------------------------------- tax exempt government entities subject code sec_3121 transition benefits this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ---------------------------- plan ----------------------------------------- state ------------- case ---------------------------------------------------------------------------------------------------- ------------------------------- case --------------------------------------------------------------- issue sec_1 what effect do the terms of a collective bargaining agreement entered into between the plan and the taxpayer’s employees have in determining whether the plan constitutes an agreement in existence on date within the meaning of employment_tax regulation regulation sec_31_3121_v_2_-2 postu-128398-09 what effect does informal guidance provided by the social_security administration ssa concerning the application of the transition rule_of section d of the social_security amendments of ssa p l as amended by sec_2662 of p l have in determining the federal_insurance_contributions_act fica tax treatment of amounts deferred under the plan what effect do decisions of the state supreme court have in determining the fica tax treatment of amounts deferred under the plan conclusion sec_1 the terms of the collective bargaining agreement are relevant in determining whether a nonqualified_deferred_compensation_plan constitutes a date agreement within the meaning of regulation sec_31_3121_v_2_-2 letters from the social_security administration are not determinative of the fica tax treatment of amounts deferred under the plan the state supreme court cases cited by the taxpayer are not dispositive of the fica tax treatment of amounts deferred under the plan facts on date the taxpayer maintained the plan a nonqualified_deferred_compensation retirement arrangement this plan is still currently maintained by the taxpayer the purpose of the plan was to encourage eligible certificated employees who were considering retirement to accelerate their retirement plans under the terms of the plan any certificated full-time_employee that had attained age and was not older than and had at least years of creditable service as a full-time_employee was entitled to participate in the plan and receive a deferred_compensation benefit upon written application to and approval of the superintendent of schools and the board_of education the collective bargaining agreement provides in part full-time certificated employees upon written application and approval of the superintendent of schools and the board_of education may participate in the plan a plan subsection is entitled program eligibility requirement and provisions this subsection lists eight conditions which must be satisfied by an employee in order to participate in the plan the conditions include applications must be made in writing on the appropriate form by february of the school year prior to the school year in which the certificated employee wishes to discontinue full-time employment postu-128398-09 the certificated employee must be at least fifty-five and no more than sixty- four years of age as of the separation date the certificated employee must have at least twenty creditable years_of_service as a full-time_employee certificated employees participating in the program cannot return to full-time or part-time regular employment for the taxpayer at a later date the taxpayer asserts that its full time certificated employees who were employed by the taxpayer on date were eligible participants of the plan on such date the taxpayer provided two letters from the ssa the first letter from the ssa dated date is addressed to a u s congressman in response to a request on behalf of the taxpayer concerning the social_security wage status of payments under the plan with respect to the question of whether plan payments are made under an exempt_governmental_deferred_compensation_plan as defined in code sec_3121 the letter states we are unable to give an authoritative response to the question until the irs publishes regulations interpreting this provision of the code the letter then raises various legislative and regulatory possibilities the second letter from the ssa dated date provides that payments made after based on service performed before_1984 under a date agreement between the plan and an individual who is under the plan will be excluded from wages to the extent that such payments were excluded from wages prior to the enactment of code sec_3121 the ssa’s letter also notes that payments under the plan may not be deferred_compensation however this is a tentative view based on informal discussions with the internal_revenue_service the letter is further caveated to provide that a formal determination on these issues must be made by the irs law and analysi sec_1 what affect do the terms of a collective bargaining agreement entered into between the plan and the taxpayer’s employees have in determining whether the plan constitutes an agreement in existence on date within the meaning of regulation sec_31_3121_v_2_-2 the terms of a collective bargaining agreement are relevant in determining fica tax_liability under code sec_3121 by way of background sec_3121 was enacted by ssa in those amendments congress repealed the general fica tax exclusion for retirement payments provided in code sec_3121 a and postu-128398-09 a a iii under code sec_3121 any amount deferred under a nonqualified_deferred_compensation_plan is taken into account as wages for fica tax purposes as of the later of i when the services are performed or ii when there is no substantial_risk_of_forfeiture of the rights to such amount the retirement pay exclusions provided under the law as in effect on date the day before the enactment of ssa applied to retirement payments prior to date the transition_rules in regulation sec_31_3121_v_2_-2 are applicable on and after date these rules are used to determine whether amounts deferred and payments made are taxed under code sec_3121 or are eligible for the favorable treatment afforded transition benefits the transition_rules provide that transition benefits paid pursuant to a date agreement are not subject_to fica_taxes provided that payments under the agreement would have met one of the retirement pay exclusions in effect on date regulation sec_31_3121_v_2_-2 defines a date agreement as an agreement in existence on date between an individual and a nonqualified_deferred_compensation_plan within the meaning of regulation sec_31_3121_v_2_-1 transition benefits are benefits paid after date attributable to services rendered before date the terms of the collective bargaining agreement may be useful in determining the existence of a nonqualified_deferred_compensation_plan within the meaning of regulation sec_31_3121_v_2_-1 additionally the terms of a collective bargaining agreement provide the factual background needed to determine whether the plan is a date agreement and whether benefits under the plan are attributable to specific years_of_service within the meaning of regulation sec_31_3121_v_2_-2 ultimately however the collective bargaining agreement and other facts and circumstances pertaining to the deferred_compensation arrangement must be evaluated using the rules and standards in the regulations in order to arrive at the proper fica tax treatment of amounts deferred the plan is a nonqualified_deferred_compensation_plan within the meaning of regulation sec_31_3121_v_2_-1 the plan provides for deferred_compensation benefits to employees who satisfy certain conditions the taxpayer maintains that all employees under the collective bargaining agreement are individual parties to the date agreement even if the employees had not met the age and service requirements to participate in the plan as of date specifically the taxpayer states in accordance with this collective bargaining agreement all full time certificated employees were eligible to participate in the plan on date even though the employee must satisfy stated conditions to receive a future benefit under the plan postu-128398-09 we disagree the plan is a date agreement for purposes of the transition_rules of code sec_3121 however regulation sec_31_3121_v_2_-2 provides that an individual is a party to a date agreement if the individual was eligible to participate in a date agreement under the terms of the agreement on date this means that employees who have not met the plan’s age and service requirements as of date are not parties to a date agreement even if they may satisfy those requirements at some later date the terms of the plan on date indicate that an employee is eligible to participate in the plan on the date the employee becomes a full-time certificated employee however mere eligibility to participate in the plan does not equate to being a party to a date agreement which pursuant to the plan’s terms requires the satisfaction of certain age and service criteria the taxpayer states that there is no requirement that the covered employees must have actually accrued_benefits under the plan as of date to qualify for the transition rule we agree regulation sec_31_3121_v_2_-2 provides that an individual party to a date agreement means an individual who was eligible to participate in a date agreement even if the individual has not accrued any benefits under the plan by date and regardless of whether the individual has taken any specific action to become a party to the agreement however the regulations do require that an individual must be eligible to participate in a date agreement under the terms of the agreement on date individuals who become eligible to participate after date are not individual parties to a date agreement see regulation sec_31_3121_v_2_-2 in conclusion the terms of a collective bargaining agreement between the plan and the taxpayer’s employees providing for deferred_compensation benefits to employees who have satisfied certain conditions are relevant to establishing the facts and circumstances of the deferred_compensation arrangement however the regulations at sec_31_3121_v_2_-2 and not the collective bargaining agreement are determinative of whether employees are individual parties to a date agreement what affect does informal guidance provided by the ssa concerning the application of the transition rule_of section d of the social_security amendments of ssa p l as amended by sec_2662 of p l have in determining the fica tax treatment of amounts deferred under the plan the taxpayer asserts that letters given to it by the ssa in and discussing code sec_3121 are somehow determinative of current fica tax_liability the taxpayer questions whether the irs could overturn original guidance provided by the social_security administration that the transition rule_of section d of the social_security act amendments of p l as amended by p l sec_2662 applied in determining the taxpayer portion of benefits paid under the plan after postu-128398-09 the letters from the ssa are not rulings do not purport to be rulings and do not purport to bind the irs in any way the amendments made by section of ssa are amendments to the code the irs is the agency responsible for administering the code according to the memorandum of understanding between the irs and the ssa for state and local_government compliance issues mou the irs is responsible for administering the federal_insurance_contributions_act fica including the mandatory social_security and medicare provisions concerning services performed by state and local_government employees assuring that there is proper reporting and collection of social_security and medicare taxes by state and local governments under the fica through examination and other compliance programs and interpreting the fica provisions applicable to state and local governments through published guidance eg regulations revenue rulings and revenue procedures and through non-precedential advice to taxpayers and irs personnel eg private letter rulings and field directives prior to the state social_security administrators were responsible for reporting covered wages to ssa collecting the social_security and medicare contributions from public employers and depositing those amounts to the social_security trust funds beginning date state and local_government employers became responsible for the reporting and payment of social_security and medicare taxes directly to the irs thus for wages paid after date neither ssa nor the state social_security administrators have responsibility for collecting and depositing social_security and medicare contributions from public employers this case concerns only wages paid in years after date so ssa has no responsibility for collecting the social_security and medicare contributions with respect to the wages at issue in this case the letter from the ssa that the taxpayer purports to rely on states that payments made after based on services performed before under an agreement in existence on date between the plan and an individual who is under the plan will be excluded from wages for social_security purposes to the extent such payments would have been excluded from wages under the social_security act as in effect prior to date the statement in the ssa letter is consistent with the amendment made to sec_3121 by the ssa and the deficit_reduction_act_of_1984 defra ’84 the general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pertaining to these amendments contains the following similar statement the act extends the grandfather rule to apply to agreements in existence on date between an individual and a plan or employer if the agreement provided for making payments upon retirement which would have been excluded from tax under prior_law thus under the act if such an agreement was in existence on that date prior_law is applicable with respect to remuneration attributable to service performed before date for fica purposes postu-128398-09 although the statement in the ssa letter is correct and consistent with amendments made by the ssa and defra it does not opine on the facts and circumstances necessary for there to be an agreement in existence on date between an individual and a plan neither the statute itself nor the general explanation or other legislative_history contains any guidance on this point the taxpayer urges that such an agreement exists between a nonqualified_deferred_compensation_plan in existence on date and all employees who had satisfied the plan’s criteria to participate in such plan on or before date as well as any employees who satisfied the plan’s criteria to become participants on any date after date however regulation sec_31_3121_v_2_-2 states that an individual who becomes eligible to participate in a date agreement after date is not an individual party to a march agreement because neither the statue nor its legislative_history describe the specific circumstances when there is an agreement in existence on date between and individual and a plan the irs and the department of treasury are responsible for promulgating guidance to interpret any ambiguity in the statute in the code congress expressly delegated authority to the secretary_of_the_treasury to adopt regulations to fill in gaps in the statute sec_7805 rules and regulations a authorization except where such authority is expressly given by this title to any person other than an officer_or_employee of the treasury_department the secretary shall prescribe all needful rules and regulations for the enforcement of this title including all rules and regulations as may be necessary by reason of any alteration of law in relation to internal revenue the regulation at sec_31_3121_v_2_-2 represents a valid exercise of the treasury department’s authority to promulgate guidance interpreting code provisions regulations promulgated by an agency charged with administering a statute are entitled to deference as long as the regulations are based upon a permissible construction of the statute see 467_us_837 any suggestion that informal letters from the ssa addressing code provisions should somehow be accorded greater deference than the regulations promulgated by the treasury_department is without merit internal_revenue_manual the taxpayer also asserts that sec_4 of the internal_revenue_manual irm has not been followed in this case irm sec_4 is an overview of the technical guidelines for employment_tax issues irm sec_4 provides postu-128398-09 t he internal_revenue_service administers the employment_taxes imposed by chapter sec_21 through of the internal_revenue_code an important phase of administration of employment_taxes is interpreting the sections of the code applicable to these taxes the service refers all questions for eligibility for and computation of social_security_benefits to the social_security administration this irm provision merely reflects the division of responsibilities between the irs and the ssa as set forth in more detail in the mou between the irs and ssa the irs has responsibility for the social_security and medicare taxation provisions of the code and ssa has responsibility for determining issues related to social_security coverage such as whether individuals are eligible to receive social_security_benefits eligibility for social_security_benefits is based on calendar quarters of covered employment ssa maintains earnings records for individuals who work in covered employment in order to determine whether such individuals have accrued sufficient quarters of covered employment to qualify for social_security_benefits however the irs and not the ssa is responsible for assuring that there is proper reporting and collection of social_security and medicare taxes by state and local governments under the fica through examination and other compliance programs general counsel memorandum the taxpayer cites general counsel memorandum memorandum date for the proposition that the irs does not have jurisdiction over contributions under a sec_218 agreement the memorandum provides in part sec_218 of the social_security act provides that a state may enter into an agreement with h e w to have social_security coverage extended to its employees and employees of its political subdivisions whether or not a share of the contribution may be collected from the employee is determined by state law contributions whether paid_by the employer or employee under a agreement are not a tax under the federal_insurance_contributions_act administered by the internal_revenue_service we note that this memorandum was issued on date for the years at issue in this case the social_security and medicare contributions are taxes imposed under sec_3121 of the code and the irs is responsible for administering the code effective with respect to wages paid after date sec_9002 of the omnibus budget reconciliation act of p l amended the social_security act and the code to provide that state and local_government employers were made subject_to the same rules for depositing payroll_taxes as those applicable to private- sector employees house conference_report no provides that the change removes from state governments the intermediary role of collecting social_security_taxes from local governments and relieves state governments form liability for verifying and depositing such taxes therefore the memorandum has been superseded by changes in the law postu-128398-09 what affect do decisions of the state supreme court have in determining the fica tax treatment of amounts deferred under the plan in state supreme court case retirees sought a declaratory_judgment that retiring state employees had a constitutional right to have the amount of a lump sum payment they received for accumulated but unused vacation and sick leave included for purposes of calculating a pension benefit the court held that the state could not discontinue its practice of including the lump-sum payments in final average monthly salary because the retirees had a vested contractual right to have the payments included in state supreme court case firefighters filed a class action suit against a city when a supplemental pension_plan was eliminated by the city the firefighters maintained that the elimination violated the contract clause of the u s constitution article cl of the u s constitution states that no state shall pass any law impairing the obligation of contracts the court held that the supplemental benefit plan was a pension_plan the court also held that pursuant to state law the pension vested on an individual’s acceptance of employment and that the city’s elimination of the plan violated the u s constitution emphasis added the fact that deferred_compensation benefits are protected and that certain pension benefits vest upon acceptance and commencement of employment under state law is not determinative of the fica tax treatment of nonqualified_deferred_compensation_plan transition benefit payments under code sec_3121 and the regulations thereunder nonqualified_deferred_compensation is subject_to fica tax under sec_3121 as of the later of i when the services are performed or ii when there is no substantial_risk_of_forfeiture and when such a risk ceases to exist is determined based on the rules of sec_83 and the regulations thereunder regulation sec_31_3121_v_2_-1 the question presented is whether employees who did not meet the age and service requirements necessary to participate in the plan as of date can still be considered individual parties to a date agreement within the meaning of regulation sec_31_3121_v_2_-2 if the answer to that question is yes then those employees can benefit from the transition rule which provides that benefits attributable to service performed prior to are not subject_to fica tax the answer to this question is governed by the internal_revenue_code and its implementing regulations state court cases concerning when employees have a vested interest in pension benefits do not control the answer to this question the supremacy clause of article vi of the united_states constitution provides in part that federal laws shall be the supreme law of the land supreme court cases have established that state law is preempted under the supremacy clause by federal_law where federal_law regulates conduct in a field that congress intended the federal postu-128398-09 government to occupy exclusively such an intent may be inferred from a scheme of federal regulation so pervasive as to make reasonable the inference that congress left no room for the states to supplement it 331_us_218 the social_security act is a comprehensive scheme of federal regulation title viii of the social_security act of is entitled taxes with respect to employment sec_807 provides the taxes imposed by this title shall be collected by the bureau of the internal revenue under the direction of the secretary_of_the_treasury and shall be paid into the treasury of the united state as internal-revenue collections sec_808 provides the commissioner of internal revenue with the approval of the secretary_of_the_treasury shall make and publish rules and regulations for the enforcement of this title the actions of congress indicate that jurisdiction and responsibility for the code’s fica taxing provisions relating to the social_security act lie solely with the internal_revenue_service and the department of the treasury state court decisions are not controlling with respect to issues concerning the fica tax treatment of nonqualified_deferred_compensation case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
